                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

HOFFMAN BROTHERS HEATING,                 )
and AIR CONDITIONING, INC.,               )
                                          )
            Plaintiff,                    )
                                          )
      vs.                                 )         Case No. 4:19 CV 200 RWS
                                          )
HOFFMAN AIR CONDITIONING                  )
& HEATING, LLC., et al.,                  )
                                          )
            Defendants.                   )

                           MEMORANDUM AND ORDER

      Plaintiff has filed a motion for preliminary injunction in this newly-filed

case, which appears to be related to Case Number 4:16 CV 206 RWS, also

pending before the undersigned. Plaintiff requests expedited discovery and to seal

documents in support of the motion for preliminary injunction. After

consideration,

      IT IS HEREBY ORDERED that the motion to seal [18] will be denied, as

the documents can be redacted to conceal customer identifying information.

Plaintiff shall file its redacted exhibits in compliance with this Memorandum and

Order no later than five days from the date of this Order.

      IT IS FURTHER ORDERED that the motion for expedited discovery [20]

is denied as moot, as the parties are required to file a joint proposed schedule for
resolution of the preliminary injunction motion no later than noon on April 5,

2019. The joint proposed schedule shall include the following:

      1. Deadlines for filing an opposition brief to the motion for preliminary

injunction and any reply brief in support of the motion, as well as a deadline for

moving for consolidation of this case with Case Number 4: 19 CV 206 RWS.

      2. Deadlines for propounding and responding to written discovery,

producing documents, and taking depositions related to the preliminary injunction

hearing.

      3. A proposed date for the preliminary injunction hearing and an estimated

length of time for the hearing.

      3. Deadlines for filing the following pre-hearing materials:

      a. A list of proposed witnesses who will be called to testify and those who

may be called, with a short synopsis of the subject matter of each witness’

testimony;

      b. Exhibit lists identifying those exhibits that will be introduced into

evidence and those that may be introduced;

      c. A stipulation of all exhibits which may be introduced without objection or

preliminary identification, and written objections to all other exhibits;

      d. Proposed findings of fact and conclusions of law;

      e. A bond proposal; and


                                           2
      f. A proposed form of relief.

      IT IS FURTHER ORDERED that, no later than April 5, 2019, the parties

shall also file a joint statement regarding the propriety of early alternative dispute

resolution, as the Court believes that this case is one that should be sent to early

mediation. If the parties request early mediation, they should propose mediation

dates and provide the Court with any proposed orders necessary to facilitate the

prompt and expedient resolution of this case.




                                        _______________________________
                                        RODNEY W. SIPPEL
                                        UNITED STATES DISTRICT JUDGE
Dated this 28th day of March, 2019.




                                           3
